                                                            Case 2:19-cv-00819-SMB Document 1 Filed 02/08/19 Page 1 of 10



                                                      1   G. Lynn Shumway (011714)
                                                          shumway@carsafetylaw.com
                                                      2   SHUMWAY LAW PLLC
                                                          4647 N. 32nd Street, Suite 230
                                                      3   Phoenix, Arizona 85018
                                                          Telephone : 602.795.3720
                                                      4   Facsimile : 602.795.3728
                                                      5   Brent Ghelfi (011491)
                                                          BrentGhelfi@GhelfiLawGroup.com
                                                      6   GHELFI LAW GROUP, PLLC
                                                          4647 North 32nd Street, Suite 230
                                                      7   Phoenix, Arizona 85016
                                                      8   Telephone : 602.318.3935

                                                      9   Jay Ciulla (No. 017971)
                                                          jay@ciullalawfirm.com
                                                     10   THE CIULLA LAW FIRM, PLLC
                                                          2025 N. 3rd Street, Suite 165
                                                     11   Phoenix, AZ 85004
                                                          Telephone: 602-495-0053
                                                     12   Facsimile: 602-903-6787
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13   Attorneys for Plaintiff

                                                     14
                                                                                      UNITED STATES DISTRICT COURT
                                                     15
                                                                                              DISTRICT OF ARIZONA
                                                     16
                                                     17   Shunlun Wen, on behalf of himself and the
                                                          statutory beneficiaries of Xiaoying Wen,                      No. ___________________
                                                     18
                                                          deceased;
                                                     19                                                                    COMPLAINT

                                                     20                             Plaintiffs,                        Jury Trial Demanded
                                                     21      vs.

                                                     22   General Motors LLC, a Delaware limited
                                                     23   liability company;

                                                     24                             Defendant.
                                                     25
                                                                   For his Complaint against Defendant, Plaintiff alleges as follows:
                                                     26
                                                     27   ///

                                                     28   ///

                                                                                                         1
                                                           Case 2:19-cv-00819-SMB Document 1 Filed 02/08/19 Page 2 of 10



                                                      1                                              Parties
                                                      2            1.    Shunlun Wen is an individual. He resides in Chengdu, People’s Republic of
                                                      3   China.
                                                      4            2.    Shunlun Wen is the father of Xiaoying Wen, deceased.
                                                      5            3.    Shunlun Wen is also the husband of Dengjun Liu, who is Xiaoying Wen’s
                                                      6   mother.
                                                      7            4.    Shunlun Wen brings this matter on his own behalf and on behalf of the
                                                      8   statutory beneficiaries of Xiaoying Wen, including Dengjun Liu.
                                                      9            5.    General Motors LLC (“GM”) is a Delaware limited liability company. It is
                                                     10   one of the largest manufacturers of automobiles in the United States.
                                                     11            6.    Upon information and belief, General Motors LLC is a subsidiary of General
                                                     12   Motors Company.
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13            7.    General Motors LLC designed, manufactured, and distributed the vehicle at
                                                     14   issue     in   this   matter,   a   2016    Chevrolet    Silverado    pickup   truck,   VIN
                                                     15   3GCUKREC8GG227770 (the “Vehicle”).
                                                     16            8.     General Motors LLC placed the Vehicle into the stream of commerce in the
                                                     17   ordinary course of business.
                                                     18            9.    Whenever reference is made in this Complaint to any act of General Motors
                                                     19   LLC, such allegation shall mean that General Motors LLC did the acts alleged in the
                                                     20   Complaint through its officers, directors, employees, agents and/or representatives while
                                                     21   they were acting within the actual or ostensible scope of their authority.
                                                     22                                       Jurisdiction and Venue
                                                     23            10.   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 as
                                                     24   the amount in controversy exceeds $75,001.00 and the Plaintiff is completely diverse from
                                                     25
                                                          Defendant.
                                                     26
                                                                   11.   The acts and omissions giving rise to Plaintiffs’ claims occurred within the
                                                     27
                                                     28   geographic boundaries of the County of Maricopa in the State of Arizona. Therefore, the

                                                                                                        2
                                                            Case 2:19-cv-00819-SMB Document 1 Filed 02/08/19 Page 3 of 10



                                                      1   appropriate venue for this action is the United States District Court for the District of
                                                      2   Arizona, Phoenix Division, pursuant to 28 U.S.C. §§ 1391(b)(2).
                                                      3
                                                                                                 Background Facts
                                                      4
                                                                         A.      Xiaoying Wen
                                                      5
                                                                 12.     Xiaoying Wen was born in China.
                                                      6
                                                                 13.     He was a world-class pianist. He was matriculating at Arizona State
                                                      7
                                                          University at the time of the collision at issue, working toward his doctorate of philosophy
                                                      8
                                                          (Ph.D.)
                                                      9
                                                                 14.     He was very close to his parents, and planned to return to China following
                                                     10
                                                          his education to live near them.
                                                     11
                                                                         B.      The Collision
                                                     12
                   602.795-3720 ♦ 602.795.3728 Fax




                                                                 15.     On Thursday, November 16, 2017, at approximately 4:00 p.m., Xiaoying
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13
                                                          Wen was riding his bicycle eastbound along Vista Del Cerro in Tempe, riding along the
                                                     14
                                                          south side of the street.
                                                     15
                                                                 16.     He approached the intersection of Vista Del Cerro and Rural Road, an
                                                     16
                                                          intersection controlled by a traffic signal.
                                                     17
                                                                 17.     Mr. Wen crossed Rural Road using the crosswalk on the south side of the
                                                     18
                                                          intersection. The walk sign was green for Mr. Wen.
                                                     19
                                                                 18.     Meanwhile, William Wilbanks Noone was travelling westbound on Vista
                                                     20
                                                          Del Cerro, and stopped for the traffic light while waiting to make a left turn onto
                                                     21
                                                          southbound Rural Road.
                                                     22
                                                                 19.     He proceeded to make the turn, striking Mr. Wen on his bicycle.
                                                     23
                                                                 20.     Mr. Wen sustained serious head injuries, and was pronounced dead shortly
                                                     24
                                                          after his arrival at the hospital.
                                                     25
                                                                 21.      This diagram from the Tempe Police Report demonstrates the general
                                                     26
                                                          manner in which this collision occurred:
                                                     27
                                                     28

                                                                                                         3
                                                           Case 2:19-cv-00819-SMB Document 1 Filed 02/08/19 Page 4 of 10



                                                      1
                                                      2
                                                      3
                                                      4
                                                      5
                                                      6
                                                      7
                                                      8
                                                      9
                                                     10
                                                     11
                                                     12
                   602.795-3720 ♦ 602.795.3728 Fax




                                                                 22.    There were no skid marks on the roadway. Noone did not see Wen or
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13
                                                          attempt to stop prior to striking him.
                                                     14
                                                                 23.    The investigating police officer estimated the speed at impact to be between
                                                     15
                                                          16.4 and 22.3 miles per hour.
                                                     16
                                                                        C.      Pedestrian and Bicyclist Warning
                                                     17
                                                                 24.    Forward collision warning is a technology in which vehicle cameras and
                                                     18
                                                          radar, either individually or collectively, detect objects in front of the vehicle and provide a
                                                     19
                                                          warning to the driver of a potential impending collision.
                                                     20
                                                                 25.    Automatic Emergency Braking is a technology that uses radar and camera
                                                     21
                                                          data to identify vehicles, pedestrians, bicyclists, and other objects that are dangers to or in
                                                     22
                                                          danger from a vehicle equipped with Automatic Emergency Braking and apply the
                                                     23
                                                          vehicle’s brakes in a manner to avoid or mitigate a collision with identified pedestrians,
                                                     24
                                                          bicyclists, vehicles or other objects.
                                                     25
                                                                 26.    Initially, these technologies focused on detecting other vehicles (as opposed
                                                     26
                                                          to pedestrians or bicyclists) that posed a threat.
                                                     27
                                                                 27.    In 1996, NHTSA conducted a risk/benefit study of forward collision warning
                                                     28
                                                          with respect to vehicles, declaring the technology to be “mature” at the time.
                                                                                                          4
                                                           Case 2:19-cv-00819-SMB Document 1 Filed 02/08/19 Page 5 of 10



                                                      1          28.    NHTSA concluded in 1996 that forward collision warning systems should be
                                                      2   installed if their cost was anything less than $1,500.
                                                      3          29.    Nonetheless, automakers, including General Motors, disregarded the
                                                      4   recommendations of both the NHTSA and the NTSB to implement forward collision
                                                      5   warning as soon as possible.
                                                      6          30.    In fact, automakers disregarded forward collision warning more than
                                                      7   virtually every other safety development, and by a significant factor, as the following chart
                                                      8   demonstrates:
                                                      9
                                                     10
                                                     11
                                                     12
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13
                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                                 31.      The need to expand such collision avoidance technologies to include
                                                     25
                                                          pedestrians and bicyclists was clear. According to a 2011 report by the Insurance Institute
                                                     26
                                                          of Highway Safety (“IIHS”), “[i]t is estimated that as many as 3,279 fatal and 37,000
                                                     27
                                                          injury on-road crashes potentially could be prevented or mitigated each year if forward
                                                     28

                                                                                                         5
                                                           Case 2:19-cv-00819-SMB Document 1 Filed 02/08/19 Page 6 of 10



                                                      1   collision warning/mitigation systems were designed to detect vulnerable road users such as
                                                      2   pedestrians and bicyclists.”
                                                      3          32.    In 2015, NHTSA reported that the number of bicycle-related deaths, as a
                                                      4   subset of pedestrian deaths, increased by approximately 13 percent over the prior year.
                                                      5          33.    The 2011 IIHS study noted that “[p]edestrian detection systems are a
                                                      6   specialized subset of forward collision warning/mitigation systems.”
                                                      7          34.    By 2011, automakers were installing pedestrian detection systems on some
                                                      8   vehicles.
                                                      9          35.    Volvo introduced a pedestrian detection system in model year 2011, which
                                                     10   used radar combined with a camera to identify potential collisions with both pedestrians
                                                     11   and other vehicles and motorcycles.
                                                     12          36.    The 2011 model year Volvo pedestrian detection system warned drivers of
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13   an impending crash, and then braked automatically if the driver did not respond.
                                                     14          37.    General Motors had installed such pedestrian/bicyclist avoidance systems in
                                                     15   some of its 2016 model year vehicles.
                                                     16          38.    The pedestrian avoidance system was available as an option on some trim
                                                     17   levels of the model year 2016 Chevrolet Malibu.
                                                     18          39.    The system available on some Chevrolet Malibus was designed for urban
                                                     19   driving, where the driver is bombarded with sensory input from signs, lights, sounds, cars,
                                                     20   bicycles and pedestrians.
                                                     21          40.    According to an engineering manager with ZF TRW, the manufacturer and
                                                     22   supplier of Chevrolet Malibu pedestrian detection system, “It's city driving.” “It will
                                                     23   operate at 20 kph (12.4 mph). Up to about 32 kph (20 mph), you should not hit the
                                                     24   pedestrian. Up to 50 (31.1 mph), it will mitigate the impact.”
                                                     25          41.    A ZF TRW representative has stated: “In urban environments, so many
                                                     26   people are killed every day — pedestrians and cyclists.”
                                                     27          42.    GM used this pedestrian detection technology as part of it marketing strategy
                                                     28   to differentiate its luxury and high trim levels from its lower and base trim levels.

                                                                                                         6
                                                            Case 2:19-cv-00819-SMB Document 1 Filed 02/08/19 Page 7 of 10



                                                      1          43.      In order to get the pedestrian/bicyclist detection and avoidance systems on
                                                      2   the 2016 Chevrolet Malibu, the purchaser had to buy one of the upper level trim levels of
                                                      3   the Malibu.
                                                      4          44.      To obtain the safety system on the 2016 model year Chevrolet Malibu 1LT
                                                      5   trim level, the buyer first had to purchase an $895 “convenience and technology package”
                                                      6   (which consisted primarily of electronic amenities), and then became eligible to purchase a
                                                      7   $1,195 “Driver Confidence Package,” which included the pedestrian collision avoidance
                                                      8   system.
                                                      9          45.      Upon information and belief, a pedestrian detection and automatic braking
                                                     10   system was also available on some other GM 2016 model year vehicles.
                                                     11          46.      Pedestrians and bicyclists who might share the roadway with the purchaser
                                                     12   of a General Motors 2016 model year vehicle did not have any input into whether the
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13   purchaser would purchase the pedestrian/bicyclist collision avoidance technology in model
                                                     14   year 2016 GM vehicles.
                                                     15          47.      There are no federal regulations addressing pedestrian collision avoidance
                                                     16   technologies.
                                                     17          48.      Because both NHTSA and the NTSB have advocated for the prompt
                                                     18   implementation of forward collision avoidance technology for many years, GM’s
                                                     19   installation of pedestrian detection avoidance in model year 2016 Silverado technology
                                                     20   would have been consistent with all existing regulations, federal regulatory objectives, and
                                                     21   policies.
                                                     22          49.      A ZF TRW representative believed that, even though pedestrian detection
                                                     23   technology has been reasonably available, universal adoption ultimately will take more
                                                     24   action from safety agencies and advocates.
                                                     25          50.      According to the representative, “It's the regulators and the (Insurance
                                                     26   Institute for Highway Safety) that are gonna drive these [technologies].”
                                                     27                   D.    The Vehicle
                                                     28

                                                                                                        7
                                                            Case 2:19-cv-00819-SMB Document 1 Filed 02/08/19 Page 8 of 10



                                                      1          51.    For model year 2016 Chevrolet Silverado pickup trucks, forward collision
                                                      2   warning for purposes of vehicle detection was an optional feature available for purchasers.
                                                      3          52.    General Motors LLC did not offer pedestrian detection/avoidance as either a
                                                      4   standard or optional feature on the 2016 Chevrolet Silverado, although it was available as a
                                                      5   feature on other models manufactured by the Company, such as the Chevrolet Malibu.
                                                      6          53.    The Vehicle did not have any pedestrian detection/avoidance system
                                                      7   installed.
                                                      8          54.    Pedestrian detection and avoidance technology was technologically feasible
                                                      9   for model year 2016 vehicles.
                                                     10          55.    Pedestrian detection and avoidance technology was financially feasible for
                                                     11   model year 2016 vehicles.
                                                     12          56.    If this financially and technologically available pedestrian collision
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13   avoidance had been installed on the Vehicle, the Vehicle would not have collided with
                                                     14   Xiaoying Wen.
                                                     15          57.    Alternatively, if the collision had occurred, it would have been at lower
                                                     16   speeds, such that Xiaoying Wen would not have died.
                                                     17          58.    The benefits of pedestrian collision detection/avoidance, available for use in
                                                     18   the Vehicle and model year 2016 vehicles manufactured by GM, far outweighed any
                                                     19   harmful characteristics or consequences that would have resulted from use of that
                                                     20   technology on vehicles in Model Year 2016.
                                                     21          59.    The pedestrian forward collision avoidance technology was widely available
                                                     22   in Model Year 2016 and vehicles not equipped with that technology were not “state of the
                                                     23   art,” as that term is used in Arizona’s products liability jurisprudence.
                                                     24                                        Claims For Relief
                                                     25                                            Count One
                                                     26                                         Wrongful Death
                                                     27          60.    The foregoing allegations are incorporated as if fully set forth herein.
                                                     28

                                                                                                         8
                                                           Case 2:19-cv-00819-SMB Document 1 Filed 02/08/19 Page 9 of 10



                                                      1           61.      As a result of GM’s failure to equip the Vehicle with a forward collision
                                                      2   avoidance system that included pedestrian detection/avoidance, the child of Plaintiff and
                                                      3   his wife died.
                                                      4           62.      The harmful characteristics or consequences of the Vehicle’s design, without
                                                      5   any form of forward collision avoidance technology or pedestrian collision
                                                      6   detection/avoidance, as described in this complaint, outweighed the benefits of the design
                                                      7   resulting from the absence of forward collision avoidance technology or pedestrian
                                                      8   collision detection/avoidance.
                                                      9           63.      The Vehicle was unreasonably dangerous and defective and that defect was
                                                     10   the proximate cause of the injuries suffered by the Plaintiffs.
                                                     11           64.      Had the vehicle been reasonably designed, Xiaoying Wen would not have
                                                     12   died.
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC




                                                                           As a result of Xiaoying Wen’s death, the statutory beneficiaries of Xiaoying
                      4647 N. 32nd St., Suite 230




                                                     13           65.
                                                     14   Wen have suffered a loss of income, immense grief, and a loss of consortium.
                                                     15           66.      Accordingly, Plaintiff and each of the statutory beneficiaries are entitled to
                                                     16   recover for the wrongful death of Xiaoying Wen.
                                                     17                                          Prayer For Relief
                                                     18           WHEREFORE, Plaintiffs pray for damages against Defendant General Motors
                                                     19   LLC as follows:
                                                     20           1.       For other general damages, including physical injury, lost income, pain and
                                                     21   suffering, medical expenses, funeral and burial costs, cost of care, grief, emotional trauma,
                                                     22   and loss of enjoyment of life.
                                                     23           2.       For the loss of love and affection, companionship, care, protection, guidance,
                                                     24   as well as the profound grief, sorrow, anguish, stress, shock and mental suffering already
                                                     25   experienced and reasonably probable to be experienced in the future.
                                                     26           5.       For taxable costs and pre- and post-judgment interest to the extent permitted
                                                     27   by law.
                                                     28           6.       For exemplary damages to the extent permitted by law.

                                                                                                          9
                                                          Case 2:19-cv-00819-SMB Document 1 Filed 02/08/19 Page 10 of 10



                                                      1       7.     For attorney’s fees and expenses to the extent permitted by law.
                                                      2       8.     For other relief as the Court deems just and proper.
                                                      3                                         Jury Demand
                                                      4       Plaintiffs respectfully request a jury trial on all claims triable to a jury.
                                                      5       DATED this 8th day of February, 2019.
                                                      6                                                     SHUMWAY LAW PLLC

                                                      7
                                                      8                                                     /s/ G. Lynn Shumway
                                                                                                            G. Lynn Shumway
                                                      9
                                                                                                            GHELFI LAW GROUP
                                                     10
                                                                                                            Brent Ghelfi
                                                     11
                                                                                                            THE CIULLA LAW FIRM, PLLC
                                                     12                                                     Jay Ciulla
                   602.795-3720 ♦ 602.795.3728 Fax
                     Phoenix, Arizona 85018-3345
SHUMWAY LAW PLLC
                      4647 N. 32nd St., Suite 230




                                                     13
                                                                                                            Attorneys for Plaintiff
                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                                                                       10
